Citation Nr: 0939001	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  04-41 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk







INTRODUCTION

The Veteran had active service from July 1976 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for psychiatric disability on the basis 
that no new and material evidence had been submitted to 
reopen a claim for this benefit.  

In an April 1999 rating decision, the RO denied service 
connection for psychiatric disability on the basis that the 
claim was not well grounded.  In August 1999, the Veteran 
filed a statement that cited the April 1999 RO letter 
notifying him that his claim was denied and challenged the 
determination, which the Board finds was a timely Notice of 
Disagreement  See 38 C.F.R. § 20.201 (1999).  In April 2000, 
the RO readjudicated the claim and confirmed and continued 
the denial on the basis that the claim was not well grounded; 
however, because the RO did not issue the Veteran a Statement 
of the Case, the claim remained pending when, in April 2003, 
the Veteran filed his instant application for psychiatric 
disability.  See Ingram v. Nicholson, 21 Vet. App. 232, 241 
(2007); Tablazon v. Brown, 8 Vet. App. 359, 361 (1995).  In 
September 2007, the Board considered the claim on a de novo 
basis on appeal from the RO's April 1999 rating decision and 
remanded the claim for additional development.  The RO then 
readjudicated the claim in a June 2009 Supplemental Statement 
of the Case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

VA has a duty to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

As was noted in the Board's previous remand, the Veteran 
reports that he was treated at Wuerzburg Army Hospital in 
Germany for a psychiatric disorder for a period of 30 days in 
April 1977.  Pursuant to the Board's previous remand, the RO 
sought records for the Veteran without his complete name (his 
complete middle name was missing) at "Wuzburg" Army 
Hospital for the period of April 1, 1977 to June 30, 1977, 
but the National Personnel Records Center (NPRC) advised in 
December 2008 that no records were located.  However, the 
Veteran's representative recently requested that another 
request be made to NPRC based on the fact that the Veteran's 
complete name was not used, that his unit and unit address in 
Germany was not identified, that the name of the hospital was 
misspelled, and that the records search should have been 
limited to the month of April 1977.

In this regard, while there is no indication that limiting 
the search to April 1977 and the identification of the 
Veteran's unit/unit address would have made any difference in 
the outcome of the search, the Board is unable to make the 
same conclusion with respect to the incorrect spelling of the 
hospital (it is Wuerzburg, not Wuzburg), and the lack of use 
of the Veteran's complete name.  Moreover, the Board's 
further review of the record reveals a May 1, 1977 medical 
record from Wuerzburg Army Hospital wherein the address of 
the hospital is identified as USAMEDDAC, Wuerzburg APO 09801.  
Consequently, the Board finds that this matter should again 
be remanded so that the RO can make an additional effort to 
obtain the records from this facility with the additional and 
more accurate information noted above.  

Finally, the Board notes that, at the January 2009 VA 
examination, the examiner did not have a complete record for 
review.  Specifically, the records, for which the Board is 
remanding this claim, are not a part of the claims file at 
this time.  If such records are obtained and the Veteran's 
claims file is complete, a VA examiner must review the claims 
file in its entirety to determine whether the Veteran has a 
current psychiatric disability that is related to or had its 
onset during service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  An additional effort should be made 
to obtain the Veteran's treatment 
records from the Wuerzburg Army 
Hospital for month of April 1977.  An 
appropriate official at the RO should 
make inquiries to the NPRC and/or the 
U.S. Army and Joint Services Records 
Research Center so that a search of 
alternative sources can be undertaken.  

In connection with the search, the RO 
should provide the Veteran's full and 
complete name, the correct spelling of 
the hospital (Wuerzburg Army Hospital), 
the address of the hospital (USAMEDDAC, 
Wuerzburg APO 09801), and the 
identification of the Veteran's unit in 
Germany in April 1977 (C Btry 6th Bn 
52nd ADA Germany with possible APO 
09801 or 09036).  

Pursuant to the service 
representative's request, the search 
should also be limited to the month of 
April 1977.

All records obtained should be 
associated with the claims folder.  If 
the search for these records is 
negative, that should be noted and the 
Veteran must be informed in writing.  

2.  If such records are obtained, the 
Veteran should be scheduled for a VA 
psychiatric examination to determine 
the nature, extent, onset and etiology 
of any psychiatric disability found to 
be present.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  The 
claims files should be made available 
to and reviewed by the examiner.  The 
examiner must opine as to whether it is 
at least as likely as not that any 
psychiatric disability found to be 
present is related to or had its onset 
during service.  In doing so, the 
examiner must comment on the Veteran's 
report regarding the onset and 
continuity of psychiatric problems 
since service.  The rationale for all 
opinions expressed should be provided.

3.  Thereafter, the AMC should 
readjudicate the merits of the 
Veteran's claim.  If the benefit sought 
on appeal is not granted, the AMC 
should issue the Veteran and his 
representative a supplemental statement 
of the case and provide the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate





action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



